DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 05 Feb 2021 for application number 16/557,943. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “the specified time range” in lines 2-3, although claim 1 recites “a specified time duration”. Although the terms “range” and “duration” may be interpreted synonymously, clarification seems necessary. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. [hereinafter as Ahmed] (US 2019/0320988 A1).
In reference to claim 15, Ahmed teaches a system, comprising: a display; and
a computing device operably coupled to the display and storing instructions executable to:
output, to the display, an initial graphical user interface (GUI) that includes real-time [para 0054 discloses data in real time] medical device data determined from output of one or more medical devices each monitoring a patient [para 0099 discloses data from a plurality of medical devices], and where at least some of the real-time medical device data displayed via the initial GUI is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value for that patient monitoring parameter [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes];
responsive to a user selection of a first patient monitoring parameter tile showing a most-recently determined value for a first patient monitoring parameter, adjust the initial GUI to form an adjusted GUI that includes a trend display for the first patient monitoring parameter [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes] and also includes one or more additional trend displays for related patient monitoring parameters [Fig. 16, paras 0133-0134 discloses a plurality of additional trend displays as trend lines; para 0214 discloses a plurality of parameters related to the respiratory and circulatory systems displayed as additional trend data], wherein the user selection of the first patient monitoring parameter tile comprises a single input and wherein the trend display for the first patient monitoring parameter and the one or more additional trend displays are each displayed in response to the single input [Fig. 16, para 0133-0134 discloses a user input which allows a parameter 

In reference to claim 16, Ahmed further teaches The system of claim 15, wherein the related patient monitoring parameters are preselected by a user [Fig. 45, para 0184 discloses the ability to display parameters related to a particular machine], and wherein at least one of the one or more additional trend displays is specific to a patient monitoring parameter not displayed in the initial GUI [Fig. 16, para 0133-0134 discloses a user input which allows a parameter tile to be shown with trend line information; previously, the trend line for the particular parameter is not shown]

In reference to claim 17, Ahmed further teaches The system of claim 15, wherein the trend display for the first patient monitoring parameter and the one or more additional trend displays for the related patient monitoring parameters each include a trend line each showing a change in values for a respective patient monitoring parameter over a time duration [Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter over time].

In reference to claim 20, Ahmed further teaches The system of claim 15, wherein the initial GUI includes a plurality of categories, and each patient monitoring parameter tile is assigned to a category of the plurality of categories [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; para 0189 discloses that patient devices may be grouped, e.g. categorized].
 and wherein at least one of the one or more additional trend displays is specific to a patient monitoring parameter included in a different category than the first patient monitoring parameter [Fig. 16, para 0133-0134 discloses a user input which allows a parameter tile to be shown with trend line information; a plurality of parameters and trend lines are displayed].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Ennis, Jr. et al. [hereinafter as Ennis] (US 2011/0004914 A1).
In reference to claim 1, Ahmed teaches a system, comprising: a display; and
a computing device operably coupled to the display and storing instructions executable to:
output, to the display, a graphical user interface (GUI) that includes a plurality of trend lines each showing values for a respective patient monitoring parameter over a first time range, the plurality of trend lines time-aligned and vertically stacked relative to each other [Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter];
responsive to a first user input, adjust each of the plurality of trend lines to show values for the respective patient monitoring parameter over a second time range [para 0131 discloses using an input to pan or zoom, changing the time scale, e.g. from 10 minutes, to another more detailed time period]; and
However, although Ahmed teaches responsive to a second user input, display, on the GUI, an interface that shows a relative change in each patient monitoring parameter over a specified time duration [Figs. 18, 47, 69, paras 0144, 0187, 0214 disclose input on a timeline button/icon to display timeline information that includes parameter information and a respective time; para 0131 discloses displaying trend line data for a specific time period] and an overlay [paras 0163, 0167, 0175, 0184, etc. disclose examples of overlays used to display additional information], Ahmed does not explicitly teach display, on the GUI, an overlay that shows a relative change in each patient monitoring parameter over a specified time duration, the overlay displayed on the plurality of trend lines such that the plurality of trend lines is visible on the display when the overlay is displayed.  
Ennis teaches display, on the GUI, an overlay that shows a relative change in each patient monitoring parameter over a specified time duration, the overlay displayed on the plurality of trend lines such that the plurality of trend lines is visible on the display when the overlay is displayed [para 0042 discloses a trend line overlaid on a graph that depicts a measure of the number of changes that have occurred over a number of time periods].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Ennis before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Ahmed to include the functionality as taught by Ennis in order to display the parameters as an overlay. 
One of ordinary skill in the art wanted to be motivated to display the parameters as an overlay to provide a quick, high-level understanding of impact to a user [Ennis, para 0002].

In reference to claim 2, Ahmed and Ennis teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein the GUI is a trends GUI, a respective trend line of the plurality of trend lines [Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter], wherein the instructions are executable to output, to the display, a single-patient GUI in response to a user request, the single-patient GUI including real-time medical device data determined from output of one or more medical devices each monitoring a patient [para 0054 discloses data in real time], and wherein at least some of the real-time medical device data displayed via the single-patient GUI is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value for that patient monitoring parameter [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes], and wherein the values for each respective patient monitoring parameter for the plurality of trend lines are determined from the output of the one or more medical devices [para 0099 discloses data from a plurality of medical devices].
Ennis further teaches wherein the overlay is displayed such that each relative change is display on a respective trend line of the plurality of trend lines [para 0042 discloses a trend line overlaid on a graph that depicts a measure of the number of changes that have occurred over a number of time periods].

In reference to claim 3, Ahmed and Ennis teach the invention of claim 2 above.
Ahmed further teaches The system of claim 2, wherein the instructions are executable to output, to the display, a set of trends within the single-patient GUI in response to user selection of a first patient monitoring parameter tile, wherein the set of trends includes a first trend line showing values for the first patient monitoring parameter over the first or second time range, the values for the first patient monitoring parameter determined from the output from the one or more medical devices [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines].

In reference to claim 4, Ahmed and Ennis teach the invention of claim 3 above.
Ahmed further teaches The system of claim 3, wherein the set of trends further includes a trends icon, and wherein the instructions are executable to output the trends GUI to the display in response to user selection of the trends icon [Fig. 65, para 0210 discloses a “Data” icon, e.g. trends icon, which is used to display various parameter values depicted using trend lines].

In reference to claim 5, Ahmed and Ennis teach the invention of claim 2 above.
Although Ahmed teaches The system of claim 2, wherein the instructions are executable to output the trends GUI to the display in response to user selection of a trends button of a context menu; displayed on the display as part of the single-patient GUI [Fig. 65, para 0210 discloses a “Data” icon, e.g. trends button, in a navigation bar, e.g. context menu, which is used to display various parameter values depicted using trend lines], Ahmed does not explicitly teach the context menu output to the display in response to user selection of a menu button. 
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Ennis before him before the effective filing date of the claimed invention, to modify the invention of displaying trends by using a trends button on a context menu as disclosed by Ahmed to include the functionality of providing interfaces and/or menus using selectable interface elements as taught by Ahmed in order to display trends using a trends button of a context menu and displaying the context menu upon selection of a menu button. 


In reference to claim 6, Ahmed and Ennis teach the invention of claim 2 above.
Ahmed further teaches The system of claim 2, wherein the instructions are executable to output a multi-patient GUI including real-time medical device data determined from output of a plurality of medical devices monitoring a plurality of patients, the plurality of patients including the patient and one or more additional patients, and wherein the instructions are executable to output the single-patient GUI in response to user selection of a representation of the patient in the multi-patient GUI [Figs. 14-15, paras 0117-0125 disclose an interface displaying parameters of multiple patients; para 0126 discloses a single patient view that is accessible from any of the previous screens].

In reference to claim 7, Ahmed and Ennis teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein the first time range is different than the second time range and the specified time range is within the first time range or the second time range, wherein the specified time range is defined by a first time point and a second time point displayed on the display as part of the GUI, and wherein the specified time range is specified by a user by sliding one or both of the first time point and the second time point, [para 0131 discloses using an input to pan or zoom, e.g. sliding inputs, changing the time scale, e.g. from 10 minutes, to another more detailed time period; para 0103 discloses the use of sliders].

In reference to claim 18, Ahmed teaches the invention of claim 17 above.
 The system of claim 17, wherein the instructions are executable to overlay a timeline on the trend display for the first patient monitoring parameter and the one or more additional trend displays for the related patient monitoring parameters, the timeline including a respective value for the first patient monitoring parameter and each related patient monitoring parameter at a time corresponding to a position of the timeline [Figs. 18, 47, 69, paras 0144, 0187, 0214 disclose timeline information that includes parameter information and a respective time].
However, although Ahmed teaches the ability to overlay interfaces with other interfaces, as well as a timeline, Ahmed does not explicitly teach that the timeline is an overlay.  
Ennis teaches the ability to overlay [para 0042 discloses a trend line overlaid on a graph that depicts a measure of the number of changes that have occurred over a number of time periods].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Ennis before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Ahmed to include the functionality as taught by Ennis in order to display the parameters as an overlay. 
One of ordinary skill in the art wanted to be motivated to display the parameters as an overlay to provide a quick, high-level understanding of impact to a user [Ennis, para 0002].

Claims 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Kandeel (US 2013/0317316 A1).
In reference to claim 8, Ahmed teaches a method, comprising:
outputting, to a display, a first graphical user interface (GUI) that includes a plurality of patient monitoring parameter categories, and responsive to a user input selecting a category of the plurality of patient monitoring parameter categories, displaying the selected category to display one or more patient monitoring parameter tiles included in the selected category [paras 0137-0138 discloses selecting , where the one or more patient monitoring parameter tiles display real-time [para 0054 discloses data in real time] medical device data determined from output of one or more medical devices each monitoring a patient [para 0099 discloses data from a plurality of medical devices], each patient monitoring parameter tile showing a most-recently determined value for that patient monitoring parameter [Fig. 16, paras 0130, 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes]; and
responsive to a user request, outputting, to a display, a second GUI that includes a plurality of trend lines each showing values for a respective patient monitoring parameter over a first time range, the plurality of trend lines time-aligned and vertically stacked relative to each other [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines over time; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter].
However, while Ahmed teaches the ability to select a parameter and displaying the information for the parameter, as expressed above, Ahmed does not explicitly teach that the displaying constitutes expanding.
Kandeel teaches that the displaying constitutes expanding [para 0060 discloses that a category may be selected to expand a tile to show more information].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Kandeel before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Ahmed and Ahmed to include the functionality as taught by Kandeel in order to teach a system in which a category may be selected to show expanded information. 


In reference to claim 9, Ahmed and Kandeel teach then invention of claim 8 above.
Ahmed further teaches The method of claim 8, wherein outputting the second GUI responsive to the user request includes outputting the second GUI responsive to user selection of a trends icon displayed as part of the first GUI [Fig. 65, para 0210 discloses a “Data” icon, e.g. trends icon, which is used to display various parameter values depicted using trend lines] or responsive to user selection of a trends button of a context menu that is configured to be displayed in response to user selection of a menu button of the first GUI.

In reference to claim 13, Ahmed and Kandeel teach then invention of claim 8 above.
Ahmed further teaches The method of claim 8, further comprising adjusting a layout of the first GUI in response to user input, the layout of the first GUI including which patient monitoring parameter tiles are included in the first GUI and/or a visual appearance of each patient monitoring parameter tile of the first GUI [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines; the tiles and trend line rows may be re-arranged].

In reference to claim 14, Ahmed and Kandeel teach then invention of claim 8 above.
Ahmed further teaches The method of claim 8, wherein the one or more medical devices include an anesthesia delivery machine, wherein the output of the medical devices includes physiological data of the patient collected by the anesthesia machine and machine data including settings of the anesthesia delivery machine, and wherein the plurality of trend lines of the second GUI are organized into physiological trends and machine settings trends [Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter, including physiological data; para 0184 discloses an anesthesia machine; para 0137 disclose viewing information organized by a certain instrument].

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Kandeel further in view of Weatherhead et al. [hereinafter as Weatherhead] (US 2015/0011968 A1).
In reference to claim 10, Ahmed and Kandeel teach the invention of claim 8 above.
Ahmed further teaches The method of claim 8, wherein the first GUI further includes an alarm tile, the alarm tile including an indication of a number of alarms that have been triggered for the patient [Fig. 64, para 0209 discloses tiles that indicate that an alarm has been triggered; Fig. 20, para 0148 discloses alarm tiles indicating a variety of alarms].
However, although Ahmed teaches the ability to alert a user based on a certain parameter reaching a certain threshold and display a number of alerts to a user via tiles, Ahmed and Kandeel do not explicitly teach an insights tile; the insights tile including an indication of a number of insights that have been triggered for the patient.
Weatherhead teaches insights [para 0025 discloses alerting a user if anesthesia is too high or low and automatically administering more or less anesthesia based on a level of anesthesia; predefined levels may be set by the system or a user].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed, Kandeel, and Weatherhead before him before the effective filing date of the claimed invention, to modify the invention of alerting a user based on a certain parameter reaching a certain threshold and displaying a number of alerts to a user via tiles as disclosed by Ahmed and Kandeel to include the functionality providing insights as taught by Weatherhead in order to teach an insights tile; the insights tile including an indication of a number of insights that have been triggered for the patient. 
an insights tile; the insights tile including an indication of a number of insights that have been triggered for the patient to reduce human error [Weatherhead, para 0004].

In reference to claim 11, Ahmed, Kandeel, and Weatherhead teach the invention of claim 10 above.
Ahmed further teaches The method of claim 10, further comprising receiving an alarm for the patient in response to a value of a specified patient monitoring parameter determined from a medical device meeting a predetermined condition relative to a threshold, and in response to user selection of the alarm tile, outputting an alarm banner in the first GUI that indicates the value of the specified patient monitoring parameter has met the predetermined condition relative to the threshold [Fig. 71, para 0216 discloses a parameter relative to a threshold value triggering an alarm; a summary may be presented; Fig. 20, para 0148 discloses alarm tiles indicating a variety of alarms; Fig. 21, para 0157 discloses parameter information upon selection of an alarm tile].

In reference to claim 12, Ahmed, Kandeel, and Weatherhead teach the invention of claim 10 above.
Weatherhead further teaches The method of claim 10, further comprising triggering an insight for the patient in response to a set of values determined from the output of the one or more medical devices meeting a condition and a scope of the condition [para 0025 discloses alerting a user if anesthesia is too high or low and automatically administering more or less anesthesia based on a level of anesthesia; predefined levels may be set by the system or a user].
Ahmed and Weatherhead further teach the insight tile, as expressed above.
in response to user selection of the insight tile, outputting an insight banner in the first GUI that indicates the set of values has met the condition and the scope of the condition [Fig. 71, para 0216 discloses a parameter relative to a threshold value triggering an alarm; a summary may be presented; Fig. 20, para 0148 discloses alarm tiles indicating a variety of alarms; Fig. 21, para 0157 discloses parameter information upon selection of an alarm tile]. Although Ahmed refers to an alarm banner, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ahmed and Weatherhead, as expressed above, to provide a tile and banner for insights. One of ordinary skill in the art wanted to be motivated to do so to reduce human error [Weatherhead, para 0004].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Weatherhead.
In reference to claim 19, Ahmed teaches the invention of claim 15 above.
Ahmed further teaches The system of claim 15, wherein the one or more medical devices include an anesthesia delivery machine, wherein the output of the medical devices includes physiological data of the patient collected by the anesthesia machine and machine data including settings of the anesthesia delivery machine [Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter; para 0184 discloses an anesthesia machine] and wherein the initial GUI further includes a tile [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; Fig. 64, para 0209 discloses tiles that indicate that an alarm has been triggered; Fig. 20, para 0148 discloses alarm tiles indicating a variety of alarms].
However, Ahmed does not explicitly teach procedure timing; including a current phase of anesthesia delivery to the patient.
Weatherhead teaches procedure timing; including a current phase of anesthesia delivery to the patient [para 0025 discloses alerting a user if anesthesia is too high or low and automatically administering 
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Weatherhead before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Ahmed to include the functionality as taught by Weatherhead in order to teach a system in which information regarding procedure timing including anesthesia delivery may be displayed using tiles. 
One of ordinary skill in the art wanted to be motivated t to teach a system in which information regarding procedure timing including anesthesia delivery may be displayed using tiles to reduce human error [Weatherhead, para 0004].

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Koopman et al. (US-20180046637-A1) discloses trend line information displayed in an overlay, configurable to any period of time [para 0071].
Freestone et al. (US-20130246950-A1) discloses trend line information displayed in an overlay, configurable to any period of time [para 0025].
Cantillon et al. (US-20170235910-A1) discloses selection of a patient icon or tile with an expanded display to display additional information [para 0058].
.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
Applicant contends that Ahmed does not teach a “relative change” in a parameter. Examiner respectfully disagrees. Ahmed clearly discloses the ability to display relative change of parameters, including trend lines, which display parameter information over a specified time duration [Figs. 18, 47, 69, paras 0144, 0187, 0214 disclose input on a timeline button/icon to display timeline information that includes parameter information and a respective time; para 0131 discloses displaying trend line data for a specific time period].
Regarding claim 15, Applicant contends that Ahmed does not teach elements of claim 15. Examiner respectfully disagrees. Ahmed teaches responsive to a user selection of a first patient monitoring parameter tile showing a most-recently determined value for a first patient monitoring parameter, adjust the initial GUI to form an adjusted GUI that includes a trend display for the first patient monitoring parameter [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes] and also includes one or more additional trend displays for related patient monitoring parameters [para 0214 discloses a plurality of parameters related to the respiratory and circulatory systems], wherein the user selection of the first patient monitoring parameter tile comprises a single input and wherein the trend display for the first patient monitoring parameter and the one or more additional trend displays are each displayed in response to the single input [Fig. 16, para 0133-0134 discloses a user input which allows a parameter tile to be shown with trend line information; the displayed tiles are updated based on this input].
The double patenting rejection of claims 1-20 has been removed in light of amendments and Applicant’s expression of submittal of terminal disclaimer on page 15 of Applicant Arguments/Remarks filed 05 Feb 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173